Exhibit 10.14
MEDAVAIL, INC.
2018 EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•to attract and retain the best available personnel for positions of substantial
responsibility,
•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options and Nonstatutory Stock
Options.
2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards, including but not limited to, under U.S.
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any foreign country or jurisdiction where Options
are, or will be, granted under the Plan.
(c)“Board” means the Board of Directors of the Company.
(d)“Change in Control” means the occurrence of any of the following events:
(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than fifty percent
(50%) of the total voting power of the stock of the Company; provided, however,
that for purposes of this subsection, the acquisition of additional stock by any
one Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control; provided, further, that any change in the ownership of the stock of the
Company as a result of a private financing of the Company that is approved by
the Board also will not be considered a Change in Control. Further, if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities



--------------------------------------------------------------------------------



which own the Company, as the case may be, either directly or through one or
more subsidiary corporations or other business entities; or
(ii)Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For purposes of this Section 2(d), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
-2-

--------------------------------------------------------------------------------



(e)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(f)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or by a duly authorized committee of the
Board, in accordance with Section 4 hereof.
(g)“Common Stock” means the common stock of the Company.
(h)“Company” means MedAvail, Inc., a Delaware corporation, or any successor
thereto.
(i)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render bona fide services to such entity,
provided the services (i) are not in connection with the offer or sale of
securities in a capital-raising transaction, and (ii) do not directly promote or
maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.
(j)“Director” means a member of the Board.
(k)“Disability” means total and permanent disability as defined in Code
Section 22(e)(3), provided that in the case of Nonstatutory Stock Options, the
Administrator in its discretion may determine whether a permanent and total
disability exists in accordance with uniform and non-discriminatory standards
adopted by the Administrator from time to time.
(l)“Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean
-3-

--------------------------------------------------------------------------------



between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(o)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Code Section 422 and the regulations promulgated thereunder.
(p)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(q)“Option” means a stock option granted pursuant to the Plan.
(r)“Option Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Option granted under the Plan. The
Option Agreement is subject to the terms and conditions of the Plan.
(s)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).
(t)“Participant” means the holder of an outstanding Option.
(u)“Plan” means this 2018 Equity Incentive Plan.
(v)“Securities Act” means the Securities Act of 1933, as amended.
(w)“Service Provider” means an Employee, Director or Consultant.
(x)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.
(y)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).
3.Stock Subject to the Plan.
(a)Stock Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares that may be subject to Options and
sold under the Plan is equal to (i) 2,272,530 Shares minus any Shares subject to
stock options or similar awards granted under the MedAvail, Inc. Stock Option
Plan (the “Existing Plan”) that, as of the date of stockholder approval of this
Plan, remain outstanding plus (ii) any Shares subject to stock options or
similar awards granted under the Existing Plan that, after the date of
stockholder approval of this Plan, expire or otherwise terminate without having
been exercised in full and Shares issued pursuant to awards granted under the
Existing Plan that, after the date of stockholder approval of this Plan, are
forfeited to or repurchased by the Company, with the maximum number of Shares to
be reserved for issuance under the Plan pursuant to clauses (i)
-4-

--------------------------------------------------------------------------------



and (ii) equal to 2,272,530 Shares. The Shares may be authorized but unissued,
or reacquired Common Stock.
(b)Lapsed Options. If an Option expires or becomes unexercisable without having
been exercised in full, the unpurchased Shares which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan under any
Option will not be returned to the Plan and will not become available for future
distribution under the Plan. Shares used to pay the exercise price of an Option
or to satisfy the tax withholding obligations related to an Option will become
available for future grant or sale under the Plan. Notwithstanding the foregoing
and, subject to adjustment as provided in Section 10, the maximum number of
Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 3(a), plus, to the extent
allowable under Code Section 422 and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Section 3(b).
(c)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.Administration of the Plan.
(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which Committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Options may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Option granted
hereunder;
(iv)to approve forms of Option Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Option granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options may be
exercised (which may be based on performance criteria), any vesting
acceleration, and any restriction or limitation
-5-

--------------------------------------------------------------------------------



regarding any Option or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)to construe and interpret the terms of the Plan and Options granted pursuant
to the Plan;
(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(viii)to modify or amend each Option (subject to Section 15(c) of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Options; provided, however, that in no
case will an Option be extended beyond its original maximum term;
(ix)to allow Participants to satisfy withholding tax obligations in a manner
prescribed in Section 11;
(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator;
(xi)to allow a Participant to defer the receipt of the delivery of Shares that
otherwise would be due to such Participant under an Option; and
(xii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Options and will be given the maximum deference
permitted by Applicable Laws.
5.Eligibility. Nonstatutory Stock Options may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees.
6.Stock Options.
(a)Grant of Options. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Options in such
amounts as the Administrator, in its sole discretion, will determine.
(b)Option Agreement. Each Option will be evidenced by an Option Agreement that
will specify the exercise price, the term of the Option, the number of Shares
subject to the Option, the exercise restrictions, if any, applicable to the
Option, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
(c)Limitations. Each Option will be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. Notwithstanding such
designation, however, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant
-6-

--------------------------------------------------------------------------------



during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds one hundred thousand dollars ($100,000), such Options will
be treated as Nonstatutory Stock Options. For purposes of this Section 6(c),
Incentive Stock Options will be taken into account in the order in which they
were granted, the Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted, and calculation will be
performed in accordance with Code Section 422 and Treasury Regulations
promulgated thereunder.
(d)Term of Option. The term of each Option will be stated in the Option
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a Participant who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Option Agreement.
(e)Option Exercise Price and Consideration.
(i)Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option will be determined by the Administrator,
but will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant. In addition, in the case of an Incentive Stock
Option granted to an Employee who owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant.
Notwithstanding the foregoing provisions of this Section 6(e)(i), Options may be
granted with a per Share exercise price of less than one hundred percent (100%)
of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Code Section 424(a).
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided further
that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under cashless exercise
program (whether through a broker or otherwise) implemented by the Company in
connection with the Plan; (6) by net exercise, (7) such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws, or (8) any combination of the foregoing methods of payment. In
making its
-7-

--------------------------------------------------------------------------------



determination as to the type of consideration to accept, the Administrator will
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.
(f)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholding). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Option Agreement
and the Plan. Shares issued upon exercise of an Option will be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 10 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within thirty (30) days of termination, or such longer period
of time as is specified in the Option Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) to
the extent that the Option is vested on the date of termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If after termination
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within six (6) months of termination, or such longer period of time
as is specified in the Option Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) to
the extent the Option is vested on the date of termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not
-8-

--------------------------------------------------------------------------------



vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within six (6) months following the Participant’s death,
or within such longer period of time as is specified in the Option Agreement
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement) to the extent that the Option is vested on the
date of death, by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. Unless otherwise provided by the
Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
7.Compliance With Code Section 409A. Options will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Option Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Option or payment, or the settlement or deferral thereof, is subject to Code
Section 409A, the Option will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A. In no event will the Company have
any obligation under the terms of this Plan to reimburse a Participant for any
taxes or other costs that may be imposed on Participant as a result of Section
409A.
8.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Options granted hereunder will be suspended
during any unpaid leave of absence. A Participant will not cease to be an
Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary. For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six (6)
months following the first (1st) day of such leave, any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonstatutory Stock Option.
-9-

--------------------------------------------------------------------------------



9.Limited Transferability of Options.
(a)Unless determined otherwise by the Administrator, Options may not be sold,
pledged, assigned, hypothecated, or otherwise transferred in any manner other
than by will or by the laws of descent and distribution, and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Administrator makes an Option transferable, such Option may only be transferred
(i) by will, (ii) by the laws of descent and distribution, or (iii) as permitted
by Rule 701 of the Securities Act.
(b)Further, until the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, or after the Administrator determines
that it is, will, or may no longer be relying upon the exemption from
registration under the Exchange Act as set forth in Rule 12h-1(f) promulgated
under the Exchange Act (the “Rule 12h-1(f) Exemption”), an Option, or prior to
exercise, the Shares subject to the Option, may not be pledged, hypothecated or
otherwise transferred or disposed of, in any manner, including by entering into
any short position, any “put equivalent position” or any “call equivalent
position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act,
respectively), other than to (i) persons who are “family members” (as defined in
Rule 701(c)(3) of the Securities Act) through gifts or domestic relations
orders, or (ii) to an executor or guardian of the Participant upon the death or
disability of the Participant, in each case, to the extent required for
continued reliance on the Rule 12h-1(f) Exemption. Notwithstanding the foregoing
sentence, the Administrator, in its sole discretion, may determine to permit
transfers to the Company or in connection with a Change in Control or other
acquisition transactions involving the Company to the extent permitted by Rule
12h-1(f) or, if the Company is not relying on the Rule 12h-1(f) Exemption, to
the extent permitted by the Plan.
10.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of shares of stock that may be delivered under the Plan and/or the number,
class, and price of shares of stock covered by each outstanding Option;
provided, however, that the Administrator will make such adjustments to an
Option required by Section 25102(o) of the California Corporations Code to the
extent the Company is relying upon the exemption afforded thereby with respect
to the Option.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.
-10-

--------------------------------------------------------------------------------



(c)Merger or Change in Control. In the event of a merger of the Company with or
into another corporation or other entity or a Change in Control, each
outstanding Option will be treated as the Administrator determines (subject to
the provisions of the following paragraph) without a Participant’s consent,
including, without limitation, that (i) Options will be assumed, or
substantially equivalent awards will be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) with appropriate adjustments as
to the number and kind of shares and prices; (ii) upon written notice to a
Participant, that the Participant’s Options will terminate upon or immediately
prior to the consummation of such merger or Change in Control; (iii) outstanding
Options will vest and become exercisable, in whole or in part prior to or upon
consummation of such merger or Change in Control, and, to the extent the
Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger or Change in Control; (iv) (A) the termination of
an Option in exchange for an amount of cash and/or property, if any, equal to
the amount that would have been attained upon the exercise of such Option or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Option or realization
of the Participant’s rights, then such Option may be terminated by the Company
without payment), or (B) the replacement of such Option with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing. In taking any of the actions permitted under this
subsection 10(c), the Administrator will not be obligated to treat all Options
or all Options held by a Participant similarly.
In the event that the successor corporation does not assume or substitute for
the Option (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options, including Shares as to
which such Options would not otherwise be vested or exercisable and, with
respect to Options with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met, in all cases, unless
specifically provided otherwise under the applicable Option Agreement or other
written agreement between the Participant and the Company or any of its
Subsidiaries or Parents, as applicable. In addition, if an Option is not assumed
or substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option will be
exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option will terminate upon the expiration of such period.
For the purposes of this subsection 10(c), an Option will be considered assumed
if, following the merger or Change in Control, the Option confers the right to
purchase, for each Share subject to the Option immediately prior to the merger
or Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the merger or Change in Control by holders
of Common Stock for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor
-11-

--------------------------------------------------------------------------------



corporation, provide for the consideration to be received upon the exercise of
an Option, for each Share subject to such Option, to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or Change
in Control.
Notwithstanding anything in this Section 10(c) to the contrary, and unless
otherwise provided in an Option Agreement, an Option that vests upon the
satisfaction of one or more performance goals will not be considered assumed if
the Company or its successor modifies any of such performance goals without the
Participant’s consent; provided, however, a modification to such performance
goals only to reflect the successor corporation’s post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Option
assumption.
Notwithstanding anything in this Section 10(c) to the contrary, if a payment
under an Option Agreement is subject to Code Section 409A and if the change in
control definition contained in the Option Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.
11.Tax Withholding.
(a)Withholding Requirements. Prior to the delivery of any Shares pursuant to an
Option (or exercise thereof), the Company will have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to such
Option (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
such methods as the Administrator shall determine, including, without
limitation, (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
statutory amount required to be withheld or such greater amount as the
Administrator may determine if such amount would not have adverse accounting
consequences, as the Administrator determines in its sole discretion, (iii)
delivering to the Company already-owned Shares having a fair market value equal
to the statutory amount required to be withheld or such greater amount as the
Administrator may determine, in each case, provided the delivery of such Shares
will not result in any adverse accounting consequences, as the Administrator
determines in its sole discretion, (iv) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Administrator
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld, or (v) any combination of the
foregoing methods of payment. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Option on the date that the amount of tax to
-12-

--------------------------------------------------------------------------------



be withheld is to be determined. The fair market value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
12.No Effect on Employment or Service. Neither the Plan nor any Option will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company or its Subsidiaries or
Parents, as applicable, nor will they interfere in any way with the
Participant’s right or the right of the Company and its Subsidiaries or Parents,
as applicable to terminate such relationship at any time, with or without cause,
to the extent permitted by Applicable Laws.
13.Date of Grant. The date of grant of an Option will be, for all purposes, the
date on which the Administrator makes the determination granting such Option, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
14.Term of Plan. Subject to Section 18 of the Plan, the Plan will become
effective upon its adoption by the Board. Unless sooner terminated under Section
15, it will continue in effect for a term of ten (10) years from the later of
(a) the effective date of the Plan, or (b) the earlier of the most recent Board
or stockholder approval of an increase in the number of Shares reserved for
issuance under the Plan.
15.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.
16.Conditions Upon Issuance of Shares.
(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)Investment Representations. As a condition to the exercise of an Option, the
Company may require the person exercising such Option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
-13-

--------------------------------------------------------------------------------



17.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.
18.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
19.Information to Participants. If and as required (i) pursuant to Rule 701 of
the Securities Act, if the Company is relying on the exemption from registration
provided pursuant to Rule 701 of the Securities Act with respect to the
applicable Option, and/or (ii) pursuant to Rule 12h-1(f) of the Exchange Act, to
the extent the Company is relying on the Rule 12h-1(f) Exemption, then during
the period of reliance on the applicable exemption and in each case of (i) and
(ii) until such time as the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company shall
provide to each Participant the information described in paragraphs (e)(3), (4),
and (5) of Rule 701 under the Securities Act not less frequently than every six
(6) months with the financial statements being not more than 180 days old and
with such information provided either by physical or electronic delivery to the
Participants or by written notice to the Participants of the availability of the
information on an Internet site that may be password-protected and of any
password needed to access the information. The Company may request that
Participants agree to keep the information to be provided pursuant to this
section confidential. If a Participant does not agree to keep the information to
be provided pursuant to this section confidential, then the Company will not be
required to provide the information unless otherwise required pursuant to Rule
12h-1(f)(1) under the Exchange Act (if the Company is relying on the Rule
12h-1(f) Exemption) or Rule 701 of the Securities Act (if the Company is relying
on the exemption pursuant to Rule 701 of the Securities Act).
20.Forfeiture Events. The Administrator may specify in an Option Agreement that
the Participant's rights, payments, and benefits with respect to an Option will
be subject to the reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Option. Notwithstanding any provisions
to the contrary under this Plan, an Option shall be subject to the Company's
clawback policy as may be established and/or amended from time to time (the
“Clawback Policy”). The Administrator may require a Participant to forfeit,
return or reimburse the Company all or a portion of the Option and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable Laws.
-14-


--------------------------------------------------------------------------------



MEDAVAIL, INC.
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the 2018 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Stock Option
Agreement (the “Option Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Name:
Address:
The undersigned Participant has been granted an Option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

Date of Grant:Vesting Commencement Date:Exercise Price per Share:$Total Number
of Shares Granted:Total Exercise Price :$Type of Option:Incentive Stock
OptionNonstatutory Stock OptionTerm/Expiration Date:

Vesting Schedule:
This Option shall be exercisable, in whole or in part, according to the
following vesting schedule:
[Insert vesting schedule, e.g.: One forty-eighth (1/48th) of the Shares subject
to the Option shall vest each month after the Vesting Commencement Date on the
same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.]
If a Liquidity Event occurs before Participant ceases to be a Service Provider,
then the number of Shares subject to the Option that would have vested during
the twelve (12)-month period commencing from the date of the Liquidity Event had
the Liquidity Event not occurred



--------------------------------------------------------------------------------



shall automatically vest on the date of the Liquidity Event, and the vesting
schedule above shall be adjusted by reducing the number of Shares scheduled to
vest on each remaining vesting date on a pro-rata basis, with the aggregate
number of reduced Shares equal to the number of accelerated Shares.
For purposes of this Agreement, a “Liquidity Event” means a Change in Control or
an IPO (as defined below).
For purposes of this Agreement, an “IPO” means an initial public offering of the
Company resulting in the holding of equity of the Company or any Subsidiary by
the public, or a transaction giving rise to a stock exchange listing or
over-the-counter quotation of equity of any of the Company or its Subsidiaries,
and such transaction may include an amalgamation, merger, plan of arrangement,
reverse take-over bid, share exchange take-over bid or other transaction having
similar result, in each case, as may be designated as an “IPO” by the Board at
anytime.
Termination Period:
This Option shall be exercisable for three (3) months after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant ceases to be a Service Provider. Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and this Option may be subject to earlier
termination as provided in Section 10 of the Plan.
II.AGREEMENT
1.Grant of Option. The Administrator of the Company hereby grants to the
Participant named in the Notice of Stock Option Grant in Part I of this Option
Agreement (“Participant”), an option (the “Option”) to purchase the number of
Shares set forth in the Notice of Stock Option Grant, at the exercise price per
Share set forth in the Notice of Stock Option Grant (the “Exercise Price”), and
subject to the terms and conditions of the Plan, which is incorporated herein by
reference. Subject to Section 15 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and this Option Agreement, the terms and
conditions of the Plan shall prevail.
If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that it exceeds
the $100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option (“NSO”). Further, if for any reason this Option (or
portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan. In no event shall the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.
-2-

--------------------------------------------------------------------------------



2.Exercise of Option.
(a)Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.
(b)Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Administrator may determine,
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable tax withholding. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price, together
with any applicable tax withholding.
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.
(c)Agreement to be Bound by Shareholder Agreements. As a condition to the
exercise of any portion of the Option, Participant shall be required to execute
and deliver to the Company any documents necessary for Participant to become a
party to and be bound by the terms of any voting, investors’ rights, right of
first refusal and co-sale, and other agreements by and among the Company and its
stockholders, as they may be amended from time to time (the “Shareholder
Agreements”).
3.Participant’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
at the time this Option is exercised, Participant shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
deliver to the Company his or her Investment Representation Statement in the
form attached hereto as Exhibit B.
4.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:
(a)cash;
(b)check;
(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)surrender of other Shares which (i) shall be valued at its Fair Market Value
on the date of exercise, and (ii) must be owned free and clear of any liens,
claims, encumbrances or security interests, if accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company.
-3-

--------------------------------------------------------------------------------



5.Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
6.Non-Transferability of Option.
(a)This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.
(b)Further, until the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, or after the Administrator determines
that it is, will, or may no longer be relying upon the exemption from
registration of Options under the Exchange Act as set forth in Rule 12h-1(f)
promulgated under the Exchange Act (the “Reliance End Date”), Participant shall
not transfer this Option or, prior to exercise, the Shares subject to this
Option, in any manner other than (i) to persons who are “family members” (as
defined in Rule 701(c)(3) of the Securities Act) through gifts or domestic
relations orders, or (ii) to an executor or guardian of Participant upon the
death or disability of Participant. Until the Reliance End Date, the Options
and, prior to exercise, the Shares subject to this Option, may not be pledged,
hypothecated or otherwise transferred or disposed of, including by entering into
any short position, any “put equivalent position” or any “call equivalent
position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act,
respectively), other than as permitted in clauses (i) and (ii) of this
paragraph.
7.Term of Option. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.
8.Tax Obligations.
(a)Tax Withholding. Participant agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Participant) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver the Shares if such withholding amounts are not delivered at
the time of exercise.
(b)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant shall immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.
(c)Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified
-4-

--------------------------------------------------------------------------------



after October 3, 2004) that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “discount option”) may be
considered “deferred compensation.” An Option that is a “discount option” may
result in (i) income recognition by Participant prior to the exercise of the
Option, (ii) an additional twenty percent (20%) federal income tax, and (iii)
potential penalty and interest charges. The “discount option” may also result in
additional state income, penalty and interest tax to the Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share exercise price of this Option equals or
exceeds the Fair Market Value of a Share on the date of grant in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a Share on the date of grant, Participant shall be solely responsible for
Participant’s costs related to such a determination.
9.Entire Agreement; Governing Law. The Plan and the Shareholder Agreements are
incorporated herein by reference. The Plan, the Shareholder Agreements, and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This Option
Agreement is governed by the internal substantive laws but not the choice of law
rules of Ontario.
10.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
-5-

--------------------------------------------------------------------------------



Participant acknowledges receipt of a copy of the Plan and the Shareholder
Agreements and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all of the terms
and provisions thereof. Participant has reviewed the Plan and this Option in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option and fully understands all provisions of the Option.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Option. Participant further agrees to notify the Company
upon any change in the residence address indicated below.
PARTICIPANT
MEDAVAIL, INC.
Signature
By
Print Name
Print Name
Title
Residence Address

-6-


--------------------------------------------------------------------------------



EXHIBIT A
2018 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
MedAvail, Inc.
Unit#1
6665 Millcreek Drive
Mississauga, Ontario L5N 5M4
Attention: General Counsel
1.Exercise of Option. Effective as of today, ________________, ____, the
undersigned (“Participant”) hereby elects to exercise Participant’s option (the
“Option”) to purchase ________________ shares of the Common Stock (the “Shares”)
of MedAvail, Inc. (the “Company”) under and pursuant to the 2018 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement dated ______________,
_____ (the “Option Agreement”).
2.Delivery of Payment. Participant herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
3.Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
4.Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Common Stock subject to the
Option, notwithstanding the exercise of the Option. The Shares shall be issued
to Participant as soon as practicable after the Option is exercised in
accordance with the Option Agreement. No adjustment shall be made for a dividend
or other right for which the record date is prior to the date of issuance except
as provided in Section 10 of the Plan.
5.Agreement to be Bound by Shareholder Agreements. As a condition to the
exercise of the Option, Participant agrees to execute and deliver to the Company
any documents necessary for Participant to become a party to and be bound by the
terms of any Shareholder Agreements (as defined in the Option Agreement).
6.Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.



--------------------------------------------------------------------------------



7.Restrictive Legends and Stop-Transfer Orders.
(a)Legends. Participant understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS ASSIGNEE(S)
AS SET FORTH IN AN AGREEMENT BY AND AMONG THE ISSUER AND ITS STOCKHOLDERS
(INCLUDING THE ORIGINAL HOLDER OF THESE SHARES) OR THE EXERCISE NOTICE BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND
RIGHT OF FIRST REFUSAL ARE BINDING ON TRANSFEREES OF THESE SHARES.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN
PUBLIC OFFERING OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BY AND
AMONG THE ISSUER AND ITS STOCKHOLDERS (INCLUDING THE ORIGINAL HOLDER OF THESE
SHARES) AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER PRIOR TO THE
EXPIRATION OF SUCH PERIOD WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING
UNDERWRITER.
(b)Stop-Transfer Notices. Participant agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.
(c)Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Exercise Notice or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
-2-

--------------------------------------------------------------------------------



8.Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.
9.Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.
10.Governing Law; Severability. This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of Ontario. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this Exercise Notice shall continue in
full force and effect.
11.Entire Agreement. The Plan, the Option Agreement, and the Shareholder
Agreements are incorporated herein by reference. This Exercise Notice, the Plan,
the Option Agreement, the Shareholder Agreements, and the Investment
Representation Statement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.
Submitted by:
Accepted by:
PARTICIPANT
MEDAVAIL, INC.
Signature
By
Print Name
Print Name
Title
Address:
Address:
Date Received

-3-


--------------------------------------------------------------------------------



EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT
PARTICIPANT
:
COMPANY
:
MEDAVAIL, INC.
SECURITY
:
COMMON STOCK
AMOUNT
:
DATE
:

In connection with the purchase of the above-listed Securities, the undersigned
Participant represents to the Company the following:
(a)Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Participant is
acquiring these Securities for investment for Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
(b)Participant acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of
Participant’s investment intent as expressed herein. In this connection,
Participant understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Participant’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one (1) year or any other
fixed period in the future. Participant further understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Participant
further acknowledges and understands that the Company is under no obligation to
register the Securities. Participant understands that the certificate evidencing
the Securities shall be imprinted with any legend required under applicable
state securities laws.
(c)Participant is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to Participant, the exercise shall be exempt
from registration under the Securities Act. In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934,



--------------------------------------------------------------------------------



ninety (90) days thereafter (or such longer period as any market stand-off
agreement may require) the Securities exempt under Rule 701 may be resold,
subject to the satisfaction of the applicable conditions specified by Rule 144,
including in the case of affiliates (1) the availability of certain public
information about the Company, (2) the amount of Securities being sold during
any three (3) month period not exceeding specified limitations, (3) the resale
being made in an unsolicited “broker’s transaction”, transactions directly with
a “market maker” or “riskless principal transactions” (as those terms are
defined under the Securities Exchange Act of 1934) and (4) the timely filing of
a Form 144, if applicable.
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require (i) the
availability of current public information about the Company; (ii) the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and (iii) in the case of the sale
of Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.
(d)Participant further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption shall be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 shall have a substantial burden of proof in establishing that
an exemption from registration is available for such offers or sales, and that
such persons and their respective brokers who participate in such transactions
do so at their own risk. Participant understands that no assurances can be given
that any such other registration exemption shall be available in such event.
PARTICIPANT
Signature
Print Name
Date

-2-